DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2020 is being considered by the examiner.

Claim Objections
Claims 4-5 and 11-12 are objected to because of the following informalities: 
Regarding claim 4: “the long side” lacks antecedent basis. Further, “a sub-passage” should read “the sub-passage”.
Regarding claim 5: “the long side” lacks antecedent basis.
Regarding claims 11 and 12: “the intake air temperature sensor” lacks antecedent basis. Note, claim 7 provides antecedent basis for claim 11 for “an intake air temperature sensor mounting portion”, but not for “an intake air temperature sensor”.Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 20050284216 A1).Regarding claim 1:Tanaka teaches
a flange (e.g. 810 or 840) used for support in a main passage (900); 
a circuit board (100 / 10) on which a plurality of physical quantity sensors are mountable (The examiner notes that a plurality of physical quantity sensors are mountable on the board of Tanaka); 
a circuit chamber (space in base which contains 100 in FIG. 1; [0021]) that accommodates the circuit board; and 
a sub-passage (e.g. 821 / sub-passage indicated by passage of air by “Y” arrows) in which a flow sensor (100 / 20 / 21 - [0023]) is disposed, 
wherein the circuit chamber (space in base which contains 100 in FIG. 1; [0021]) is located on an upstream side of the sub-passage (e.g. 821 / sub-passage indicated by passage of air by “Y” arrows), and the circuit board is disposed (100 / 10) in parallel with a measured gas flowing through the main passage (The plane of FIG. 1 is parallel to the short and long extension directions of circuit board 100 / 10. As indicated by arrows “Y”, this is parallel to gas flow, right to left relative to FIG. 1, through the main passage 900)
Regarding claim 2:Tanaka teaches all the limitations of claim 1, as mentioned above.Tanaka also teaches (FIGS. 1-3):
wherein the circuit board (100 / 10) has a shape in which an aspect ratio is larger than 1, and is mounted in the circuit chamber (space in base which contains 100 in FIG. 1; [0021]) such that a longitudinal direction of the circuit 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20050284216 A1) in view of Schneider et al. (US 20160313227 A1) and further in view of Tokuyasu et al. (US 20150177043 A1).Regarding claim 3:Tanaka teaches all the limitations of claim 2, as mentioned above.Tanaka also teaches:
sealed with conformal electrical insulation so as to expose a measuring unit of the flow sensor ([0030], [0032]-[0034], [0038]) 
Tanaka fails to teach:
a circuit package
sealed with resin
wherein the circuit package is mounted on the circuit board such that a flow sensor side of the circuit package protrudes from a long side of the circuit boardSchneider teaches
a circuit package (220), wherein the circuit package (220) is mounted on the circuit board (222) such that a flow sensor (224) side of the circuit package (220) protrudes from a long side of the circuit board (222)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a separate circuit package for supporting the flow sensor, as taught by Schneider, in the device of Tanaka as they are art-recognized equivalent structures for the mounting of a flow sensor. One of ordinary skill in the art would recognize that the flow sensor may be placed on the circuit board, as taught by Tanaka, or the flow sensor may be mounted on its own circuit package (the circuit package being a separate component from the circuit board) with said circuit package mounted on the circuit board, as taught by Schneider.Tokuyasu teaches:
sealed with resin (FIG. 2 - 9; [0025])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the resin of Tokuyasu instead of the parylene (misspelled as palyrene by Tanaka) film of Tanaka as they are art-recognized equivalent materials for the conformal electrical insulation of circuits and circuit components.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20050284216 A1) in view of Schneider et al. (US 20160313227 A1).Regarding claim 4:Tanaka teaches all the limitations of claim 2, as mentioned above.Tanaka fails to teach:
wherein the flow sensor is disposed in a protrusion protruding from the long side of the circuit board to a sub-passageSchneider teaches (FIG. 3):
wherein the flow sensor (224) is disposed in a protrusion (220) protruding from the long side of the circuit board (222) to a sub-passage
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the flow sensor in a protrusion, as taught by Schneider, in the device of Tanaka as they are art-recognized equivalent structures for the mounting of a flow sensor. One of ordinary skill in the art would recognize that the flow sensor may be placed on the circuit board, as taught by Tanaka, or the flow sensor may be mounted on a separate protrusion with said protrusion mounted on the circuit board, as taught by Schneider.
Regarding claim 5:Tanaka teaches all the limitations of claim 2, as mentioned above.Tanaka fails to teach:
wherein the flow sensor is disposed in the circuit board with a support that is a separate member being interposed between the flow sensor and the circuit board, and the support is provided so as to protrude from the long side to the sub-passageSchneider teaches
wherein the flow sensor (224) is disposed in the circuit board (222) with a support (220) that is a separate member being interposed between the flow sensor (224) and the circuit board (222), and the support is provided so as to protrude from the long side to the sub-passage
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the flow sensor on a support, as taught by Schneider, in the device of Tanaka as they are art-recognized equivalent structures for the mounting of a flow sensor. One of ordinary skill in the art would recognize that the flow sensor may be placed on the circuit board, as taught by Tanaka, or the flow sensor may be mounted on a separate support with said support mounted on the circuit board, as taught by Schneider.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20050284216 A1) in view of Schneider et al. (US 20160313227 A1) and Tokuyasu et al. (US 20150177043 A1) and further in view of Iwaki et al. (US 20030094041 A1).Regarding claim 6:Tanaka, Schneider, and Tokuyasu teach all the limitations of claim 3, as mentioned above.Tanaka fails to teach:
wherein the circuit package has a narrowed portion in a place exposed to the sub-passage on a surface on the flow sensor sideIwaki teaches (e.g. FIGS. 3-5, however, other figures may be relied upon which show different embodiments of the same “narrowed portion” feature):
wherein the circuit package has a narrowed portion (formed by 24 and 24c) in a place exposed to the sub-passage (21) on a surface on the flow sensor (30 - [0093]) side
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the narrowed portion of Iwaki in the device of Tanaka to yield parallel and steady flow at the flow sensor and increase accuracy (Iwaki - [0133]).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20050284216 A1) in view of Schneider et al. (US 20160313227 A1), Tokuyasu et al. (US 20150177043 A1), and Iwaki et al. (US 20030094041 A1) and further in view of Kamiya (US 20150114098 A1).Regarding claim 7:Tanaka, Schneider, Tokuyasu, and Iwaki teach all the limitations of claim 6, as mentioned above.Tanaka fails to teach:
wherein the circuit board includes a pressure sensor mounting portion, a flow sensor mounting portion, a humidity sensor mounting portion, and an intake air temperature sensor mounting portion in order closest to the flangeKamiya teaches
wherein the circuit board includes a pressure sensor (6) mounting portion, a flow sensor (3) mounting portion, a humidity sensor (5) mounting portion, and an intake air temperature sensor (4) mounting portion
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for mounting a pressure sensor, a humidity sensor, and an intake air temperature sensor, as taught by Kamiya in the device of Tanaka to increase accuracy of flow measurements (Kamiya - [0038]) as well as provide enhanced gas analysis (i.e. having pressure, humidity, and temperature sensing of the gas).
     Regarding the limitation of “in order closest to the flange”: Kamiya teaches that the sensors should be placed in a specific order, relative to the flow stream. This order is, from upstream to downstream: the air intake temperature sensor, the moisture sensor, the flow sensor, and the pressure sensor (Kamiya - [0030]). The sensor(s) of both Tanaka and Kamiya are placed a long segment of a “U-shaped” sub-passage; however, the circuit board and sensor of Tanaka is on the upstream side of the “U-shaped” sub-passage whereas the circuit board and sensors of Kamiya are on the downstream side of the “U-shaped” sub-passage. The upstream and downstream sides of the “U-shaped” sub-passage have opposite flow directions (e.g. FIG. 1 of Tanaka - the upstream side has a flow direction pointing up and the downstream side has a flow direction pointing down). Thus, when the sensors of Kamiya are incorporated into the device of Tanaka (i.e. on the other side of the sub-passage), the order of the sensors relative to the flow stream do not change; however, the order of the sensors relative to the flange are reversed. Therefore the combination of Tanaka and Kamiya clearly teaches that the 
Regarding claim 8:Tanaka, Schneider, Tokuyasu, and Iwaki teach all the limitations of claim 6, as mentioned above.Tanaka fails to teach:
wherein in the circuit board, a pressure sensor, the flow sensor, a humidity sensor, and a temperature sensor are provided in order closest to the flangeKamiya teaches (FIG. 1 and [0030]):
wherein in the circuit board, a pressure sensor (6), the flow sensor (3), a humidity sensor (5), and a temperature sensor (4) are provided
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure sensor, the humidity sensor, and the intake air temperature sensor of Kamiya in the device of Tanaka to increase accuracy of flow measurements (Kamiya - [0038]) as well as provide enhanced gas analysis (i.e. having pressure, humidity, and temperature sensing of the gas).
     Regarding the limitation of “in order closest to the flange”: Kamiya teaches that the sensors should be placed in a specific order, relative to the flow stream. This order is, from upstream to downstream: the air intake temperature sensor, the moisture sensor, the flow sensor, and the pressure sensor (Kamiya - [0030]). The sensor(s) of both Tanaka and Kamiya are placed a long segment of a “U-shaped” sub-passage; however, the circuit board and sensor of Tanaka is on the upstream side of the “U-shaped” sub-passage whereas the circuit board and sensors of Kamiya are on the downstream side opposite flow directions (e.g. FIG. 1 of Tanaka - the upstream side has a flow direction pointing up and the downstream side has a flow direction pointing down). Thus, when the sensors of Kamiya are incorporated into the device of Tanaka (i.e. on the other side of the sub-passage), the order of the sensors relative to the flow stream do not change; however, the order of the sensors relative to the flange are reversed. Therefore the combination of Tanaka and Kamiya clearly teaches that the sensors are in the order of, from closest to the flange to furthest from the flange: the pressure sensor, the flow sensor, the humidity sensor, and the temperature sensor.
Regarding claim 10:Tanaka, Schneider, Tokuyasu, Iwaki, and Kamiya teach all the limitations of claim 7, as mentioned above.Tanaka also teaches (FIG. 1):
wherein an inlet opening (the vertical line intersected by the upstream “Y” arrow) of the sub-passage (821) is formed on a downstream side of an upstream sidewall of the circuit chamber (space in base which contains 100 - [0021])

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20050284216 A1) in view of Schneider et al. (US 20160313227 A1), Tokuyasu et al. (US 20150177043 A1), Iwaki et al. (US 20030094041 A1), and Kamiya (US 20150114098 A1) and further in view of Yogo et al. (WO 2016017300 A1 - all citations are to the attached English translation).Regarding claim 9:Tanaka, Schneider, Tokuyasu, Iwaki, and Kamiya teach all the limitations of claim 7, as mentioned above.Tanaka fails to teach:
wherein a lattice-shaped rib is formed on a circuit board mounting portion of the circuit chamberYogo teaches:
wherein a lattice-shaped rib (e.g. FIGS. 4-1 and 10-1; 372 and/or 373; page 9, paragraph starting with “[t]he measurement part”) is formed on a circuit board mounting portion of the circuit chamber
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rib(s) of Yogo in the device of Tanaka to yield an art-recognized equivalent housing for the processing circuitry. One of ordinary skill in the art would recognize that the processing circuitry may be housed outside the main duct / passage (i.e. above the flange), as taught by Tanaka, or the processing circuitry may be housed inside the main duct / passage and closer to the sensor(s), as taught by Yogo. The rib(s) of Yogo are used to create the spacing for housing of the circuit board / processing circuitry.
Regarding claim 11:Tanaka, Schneider, Tokuyasu, Iwaki, and Kamiya teach all the limitations of claim 10, as mentioned above.As combined above, Tanaka and Kamiya also teach:
wherein the intake air temperature sensor is disposed at the downstream side of the upstream sidewall The combination fails to teach:
the intake air temperature sensor is on an upstream side of the inlet opening of the sub-passageYogo teaches (FIGS. 2-1, 2-2, 3-1, and 3-2):
the intake air temperature sensor (temperature sensor 451 which is on protrusion 450) is on an upstream side of the inlet opening (306a) of the sub-passage (page 13, first full paragraph beginning with “4.2 Structure of Temperature Detection Unit”; page 13, paragraph beginning “[s]ince the second sub-passage inlet 306a”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the temperature sensor upstream of the inlet opening, as taught by Yogo, instead of downstream of the inlet opening, as taught by Tanaka (as combined with Kamiya), as they are art-recognized equivalent locations for the mounting of an intake air temperature sensor. As set forth in the claim 7 rejection above, Kamiya teaches ([0030]) that the intake air temperature sensor should be located at the most upstream location of the other sub-passage sensors. One of ordinary skill in the art, viewing the disclosures of at least Tanaka, Kamiya, and Yogo, would recognize that the intake air temperature sensor may be located at the most upstream location (relative to the other sensors) in the sub-passage (as taught by Kamiya) or immediately adjacent the sub-passage inlet and slightly upstream thereof (as taught by Yogo). Both locations are suitable, as long as the intake air temperature sensor measures the temperature of gas entering the sub-passage.
Regarding claim 12:Tanaka, Schneider, Tokuyasu, Iwaki, Kamiya, and Yogo teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Yogo teaches
a protector (450) for the intake air temperature sensor (451), wherein the intake air temperature sensor (451) is disposed on an inlet opening projection (450) surface of the sub-passage (page 13, first full paragraph beginning with “4.2 Structure of Temperature Detection Unit”; page 13, paragraph beginning “[s]ince the second sub-passage inlet 306a”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856